lool W$ LtJlilt Mi\LL                                                                t oR* Ut*1




UoiAlMfc.IL, i «AUtJ_ flj^LlALUl k * KUii&Mfc".   LauLfc {&d $LLk£k ^duikfi.^ k*KAfnA&L1fc."
^a i. kM U.*1*u\ fa(L U.on LAdi< M.¥oifcA.. <UHn1^ toil.




                                                                          RECEIVED IN
                                                                    COURT OF CRIMINAL APPEALS

                                                                          JAN 16 2015

                                                                       Abel Aco6ta, Clerk
  cc. Hlll